Citation Nr: 1816440	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-18 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a spinal injury.

2.  Entitlement to service connection for a chronic lumbar spine disability.

3.  Entitlement to service connection for a chronic cervical spine disability.

4.  Entitlement service connection for a chronic respiratory disability. 

5.  Entitlement to service connection for a chronic cardiac disability. 

6.  Entitlement service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2015.  This matter was originally on appeal from decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C. § 7107 (a)(2) (2012).

With respect to the issues of entitlement to an effective date earlier than May 28, 2014, for the grants of service connection for right knee strain and left knee osteoarthritis meniscal tear, they are on appeal and will be the subject of a separate decision pending further development, including a Travel Board hearing which was requested by the Veteran on his VA Form 9, Appeal to the Board of Veterans' Appeals, in June 2016.

The issue of entitlement service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a spinal injury was denied by a November 1991 rating decision that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the adverse decision.

2.  Evidence received subsequent to the November 1991 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  A chronic lumbar spine disability was not manifested during service and  is not shown to be related to active service; lumbar spine arthritis was not manifested within a year of separation from service.

4.  A chronic cervical spine disability was not manifested during service and  is not shown to be related to active service; cervical spine arthritis was not manifested within a year of separation from service.

5.  The appellant has not been diagnosed with PTSD based on an independently verified in-service stressor.

6.  The competent medical evidence shows that the Veteran is not currently diagnosed with a chronic respiratory disability.

7.  The competent medical evidence shows that the Veteran is not currently diagnosed with a chronic cardiac disability.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision which denied a claim for service connection for a spinal injury is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  

2.  New and material evidence has been received since the November 1991 rating decision, and the claim of entitlement to service connection for a spinal injury is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3.  A chronic lumbar spine disability was not incurred in or aggravated by service; lumbar spine arthritis may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  A chronic cervical spine disability was not incurred in or aggravated by service; cervical spine arthritis may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  PTSD was not incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304(f) (2017).

6.  A chronic respiratory disability was not incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

7.  A chronic cardiac disability was not incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's October 2015 Remand, the Agency of Original Jurisdiction (AOJ) obtained all outstanding VA treatment records, obtained Social Security Administration disability records, and scheduled VA examinations to determine the nature and etiology of any current psychiatric disorders, his cervical and lumbar spine disorders, and any respiratory and heart disorders, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled also its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the July 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.

The Board notes that in response to a request for corroboration of the Veteran's alleged stressors, VA received a statement from CURR which stated, "We have coordinated our research with the National Archives Records Administration (NARA) in College Park, Maryland.  They maintain the U.S. Army permanent record collection.  They were unable to locate copies of unit records submitted by the 2nd Battalion, 2nd Infantry for the January - December 1983 time period.  Also, we researched the historical information available to this office.  We were unable to locate documentation verifying the 2nd Battalion, 2nd Infantry were deployed to Grenada or Lebanon during the 1982-1983 time period."  Although information with respect to the timeframe when the Veteran was stationed in Germany was not provided, because the Board has determined that his stressor statements are not credible, a remand for additional research with respect to the timeframe when the Veteran was stationed in Germany is not required in this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).    

Thus, the Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

In a decision dated in November 1991, the RO denied the Veteran's claim for service connection for spinal injury on the basis that the Veteran's service treatment records were negative for treatment or diagnosis of a spinal injury, that the Veteran had failed to report for a VA examination, and the record included no evidence of treatment for a spinal injury.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  New and material evidence was not received within the year following the notification letter of the denial of service connection for hypertension.  Thus, the November 1991 decision is final.  

The Veteran's application to reopen his claim of service connection for disorders of the back and neck was received in May 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Based on the grounds stated for the denial of service connection for a spinal injury in the November 1991 rating decision, the Board finds that the VA has received new and material evidence.  The record includes evidence of lumbar spine and cervical spine arthritis.  Accordingly, the Board finds that the evidence received subsequent to November 1991 rating decision is new and material and serves to reopen the claim.  As the RO has considered the issue on the merits, the Board may proceed to consideration on the merits without prejudice to the Veteran.


Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  

The service treatment records are absent complaints, findings or diagnoses of lumbar spine, cervical spine, respiratory, or cardiac problems during service.  On the Report of Medical History completed by the Veteran in January 1985 for separation from service, however, he reported pain or pressure in chest, heart trouble, and recurrent back pain.  He elaborated that sometimes when he inhaled, he had pain; that when he was a child, a doctor told him that he had a heart murmur; and that when he walked or ran sometimes, his lower back hurt. 

Despite these complaints, however, the Board cannot conclude a "chronic" lumbar spine, cervical spine, respiratory, or cardiac condition was incurred or demonstrated during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

On the Report of Medical Examination in January 1985, the Veteran's neck, lungs, chest, heart, and spine were evaluated as normal.  On the Report of Medical History, the Veteran noted that he had never been a patient in any type of hospital, that he had never had any illness or injury other than those already noted, and that he had not consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses, and that he did not have an application for pension or compensation for existing disability.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic lumbar spine disorder, a chronic cervical spine disorder, a chronic respiratory disorder, or a chronic cardiac disorder during service. 
    
As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, there is no evidence of lumbar spine or cervical spine arthritis shown within the year after his discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  Although the Veteran reports continuity of post-service lumbar spine and cervical spine symptoms, the Board finds his allegations to be of no probative value.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

In this regard, although the Veteran has reported back and neck pain since service, the record is devoid of objective evidence of any spine diagnoses until decades after service.  The record indicates that the Veteran filed his original claim for service connection for back problems in September 1991, more than five years after his discharge from service.  At that time he noted that he had been receiving treatment for his back disability at the Watts Health Foundation since 1988.  In October 1991, VA requested medical records from the Watts Health Foundation; and a Certificate of No Record was returned indicating that the Veteran had never been treated at the Watts Health Foundation.  

There is no post-service medical evidence in the file dated prior to 2000.  Since 2000, the Veteran has consistently reported back pain and neck pain due to an in-service tank accident.  However, there is no evidence of such an accident in service; and the medical evidence in the service treatment records contradict that such an accident happened.  In addition to the Veteran's complaints of back and neck pain, he has attributed a myriad of other physical complaints to an in-service tank accident such as constant headaches, "blackouts," left shoulder pain, left knee pain.  In September 2010, the Veteran reported being in a tank accident where he hit his head and chipped his tooth.  In February 2011, the Veteran reported that a tank he was riding in fell into a 10 foot deep hole and that he had loss of consciousness for approximately five minutes.  In March 2011, the Veteran noted an initial left knee injury when he was in a tank that flipped and he hit his knee.  In February 2012, the Veteran reported that he had had left shoulder pain since 1984 following a tank accident in the military.  

The Veteran's statements of numerous injuries sustained in a tank accident are inconsistent with the Veteran's service treatment records.  On the Report of Medical History in January 1985, he specifically denied ever having a head injury, periods of unconsciousness, and painful shoulder; and although he reported frequent or severe headache, recurrent back pain, he elaborated that he occasionally got temple pains and that when he walked or ran sometimes, his lower back hurt.  He did not report any tank accident.  

The Board notes that on VA examination in November 2016, the Veteran reported that the date of onset of his lumbar spine symptoms was 1982, that condition began while in Germany when he was on a M113 APC and it flipped over into a ditch, that his back and neck started hurting a lot, and that he did seek medical attention for the pain.  This statement of in-service treatment is also inconsistent with the January 1985 Report of Medical History on which the Veteran indicated that he had never been a patient in any type of hospital, that he had never had any illness or injury other than those already noted, and that he had not consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years for other than minor illnesses.  

Because the Veteran's reports of injuries sustained in a tank accident are inconsistent with the contemporaneous medical evidence, the Board concludes that the Veteran's reports of back and neck pain since that accident are not credible.  Thus, in light of the lack of any credible evidence that he has suffered back and neck pain since 1985, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The Veteran underwent VA examination in November 2016 at which time he was diagnosed as having lumbar and cervical strain and degenerative arthritis of the lumbar and cervical spines.  The remaining question, therefore, is whether there is medical evidence of a relationship between a current spine condition and the Veteran's military service.  

No medical professional, however, has ever related the lumbar and cervical spine conditions to the Veteran's military service.  At the November 2016 VA examination, the Veteran reported that the date of onset of the symptoms was 1982.  The Veteran stated that his lumbar spine condition began while in Germany when an M113 APC he was on flipped over into a ditch.  The Veteran stated that his back started hurting a lot, and he did see medical for the pain.  The Veteran stated that the condition had progressively worsened.  The VA examiner, however, opined that the Veteran's lumbar spine and cervical spine disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no objective medical evidence in provided in-service records that could establish a direct relationship between the Veteran's current lumbar spine and cervical spine conditions and his military service.  The examiner noted that the Veteran reported a tank/vehicular accident as the cause of this condition but the provided records did not contain any reference to such an accident.

Thus, the record is absent evidence of either a chronic lumbar spine disorder or a chronic cervical spine disorder during military service, evidence of either lumbar spine arthritis or cervical spine arthritis within a year following military service, credible evidence of continuity of symptomatology, and competent medical evidence of a nexus between either a chronic lumbar spine disorder and his military service or a chronic cervical spine disorder and his military service. 

With respect to the Veteran's respiratory and cardiac complaints, the VA examiner noted that the Veteran had never been diagnosed with a respiratory/ pulmonary or a cardiac condition.  

In August 2000, the Veteran tested positive to a tuberculosis skin test; he denied chronic cough, weight loss, and fatigue and also denied exposure to tuberculosis.  Chest x-ray at that time was clear.  In June 2009, x-rays showed that the lungs were normally expanded and clear, the heart and pulmonary vascularity were unremarkable, pleural surfaces were smooth, hilar and mediastinal structures were normal without masses; and the bony thorax showed no abnormalities.  Impression was normal chest without evidence of exposure to tuberculosis.  

In July 2009, the Veteran presented to the Emergency Department with complaints of chest pain since 1984 and chronic nonproductive cough.  Physical examination revealed heart rate and heart sounds were normal, no murmurs, rubs, or gallops, and his left chest wall was tender to palpation.  Lungs were clear to auscultation.  Electrocardiogram was normal; x-rays showed the lungs were clear of edema, there were no focal areas of opacity, the pulmonary vascularity was normal, the cardio mediastinal silhouette was normal in size and contour, there was no evidence of mediastinal mass or lymphadenopathy, the osseous structures were normal.  Impression was negative examination; no acute cardiopulmonary process identified.  Final diagnosis was musculoskeletal pain, costochondritis.  

In June 2010, x-rays showed no acute lung disease, no evidence of tuberculosis, no evidence of hilar or mediastinal lymphadenopathy, the cardiac silhouette was within normal limits, no pleural effusion was seen, and no focal bony lesion was identified.  Impression was no acute cardiopulmonary disease seen; no evidence of tuberculosis.  

In December 2010, the Veteran presented to the emergency room with suicidal and homicidal ideation.  He also stated that he had a chronic cough with occasional production but denied hemoptysis.  The Veteran endorsed focal left axillary pleuritic chest pain but denied crushing substernal pain or substernal pressure.  The Veteran denied substernal chest pain and shortness of breath.  Electrocardiogram was normal.  X-rays showed stable cardio mediastinal silhouette, no significant congestion, no dense consolidation, no significant pleural effusion, and no pneumothorax.  Just minor abnormality.  The impression was no acute medical issues.  

In July 2017, the Veteran presented to the Emergency Room with complaints of worsening back symptoms.  On physical examination, the Veteran demonstrated normal cardiac and pulmonary health.  

Thus, the medical evidence fails to show that the Veteran currently suffers from a chronic a respiratory or a chronic cardiac disability.  In the absence of competent medical evidence that a chronic respiratory or a chronic cardiac disability exists which was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for a chronic respiratory disability and a chronic cardiac disability have not been established.  38 C.F.R. § 3.303. 

With respect to PTSD, pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-V); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  With regard to the third PTSD criterion, evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (d). 

Where the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD after the fact does not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 - 396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

In April 2004, the Veteran reported that he had shell shock when he served in Beirut and Grenada; that same month, however, he reported that he had PTSD since Vietnam.  In May 2009, the Veteran reported a history of combat exposure in Beirut in 1982-1983 and in Afghanistan for six months.  The Veteran described heavy combat experience in Beirut securing an airport.  In June 2009, the Veteran reported that he saw his platoon member "under fire" and "shot" in Beirut, Afghanistan, and Grenada.  That same month, the Veteran reported that he drank for many reasons, including being molested as a child, being pushed into service areas he did not agree with, and seeing his friends and others his age being killed or suffering.  In November 2009, the Veteran reported that he was engaged in combat in Afghanistan, Beirut, and Grenada at one time, and had memories of patrolling in a hostile urban environment, where he shot innocents.  In September 2010, the Veteran reported being in Panama, Germany, Europe, and Grenada.  The provider noted that prior records report that he claimed to have been in Vietnam.  The Veteran reported, "I saw a lot of dead[]bodies."  In November 2010, the Veteran reported being stationed in Granada where he was "ambushed" and was also assaulted when he was with a peacekeeping force in Beirut, Lebanon.  In March 2011, the Veteran reported that he had PTSD from combat in Grenada and watched his entire platoon die.  The psychiatrist noted that the Veteran's chart indicated a history of inconsistencies in his reporting of history.  

At his hearing before the Board in July 2015, the Veteran testified that he was in Beirut and Grenada.  The Veteran testified, "Down at the Marine Base, they drove a vehicle in Beirut, Lebanon and, and I drove through with explosives and so I see arms and legs flying all over."  With respect to Grenada, the Veteran testified, "Yeah I mean you know we was under fire you know they, they took over the, the school with the college students and they, they took the governor's mansion, a hostage and so you know we had to you know rescue them."

The Veteran underwent VA examination in November 2016 at which he reported two in-service stressors.  The Veteran reported, "Grenada ... 1983 ... they took a hostage at the Governor's mansion and were under fire ... we took a Blackhawk to secure the Governor's mansion under Reagan ... it is classified as a secret war and the government will not declassify."  The Veteran also reported, "Beirut, 1983, the terrorist drove the truck through the barracks ... we had to secure the airstrip ... legs and arms everywhere ... friends of mine.  After examination of the Veteran, the examiner stated, "Claimant's PTSD condition is considered to be at least as likely as not incurred in/caused by claimant's fear of hostile military or terrorist active that occurred during his military service.  This opinion is based exclusively upon claimant's endorsement of exposure to combat-related traumatic stressor events herein described that reportedly have resulted in the emergence of PTSD-like symptomatology (i.e., recurring dreams, intrusive memories, etc.).  Furthermore, it may be relevant to note that while there are no apparent specific indications/ notations within claimant's military personnel records that reveal he was deployed to Grenada or Lebanon during his overseas deployment, claimant's 1982-12/1983 overseas deployment documented on his DD214 does cover the time period in which the Grenada invasion and Beirut terrorist attacks occurred.

In this case, however, the Board does not find the Veteran's report of his stressors credible.  

Initially, the Board notes that the Veteran's personnel records indicate that his only oversea service was for 18 months in Germany from June 1982 to December 1983.  

In addition, in his statement to the Board in 2015 and to the VA examiner in 2016, it appears that he alleges that he was at the U.S. invasion of Grenada and also in Beirut at the time of the terrorist bombing of the U.S. barracks.  The Board takes judicial notice of the facts that the Beirut barracks bombings occurred on October 23, 1983, and rescue and recovery operations lasted until October 28, 1983; and the U.S. invasion of Grenada, Operation Urgent Fury, began on October 25, 1983, and ended on November 1, 1983.  As such, the Board finds that it would have been physically impossible for the Veteran to be at both incidents as they took place basically during the same timeframe.    
    
Further, over the years, the Veteran has provided inconsistent statements regarding his military service.  The Veteran has alleged service in Vietnam; yet on his application for compensation completed in May 2009, he specifically denied ever having served in Vietnam.  

Finally, on his Statement in Support of Claim for Service Connection for PTSD received in May 2009, the Veteran noted that the whole army experience was stressful and that his unit provided combat support for the 1st battalion, 2nd Ranger Battalion, and 3rd Battalion and "on alert and secure for Marine Gate - Beirut, Operation Urgent Fury."  He also noted soldiers crushed by M113 vehicles defending Berlin Wall.  The Veteran noted that at Fort Benning, he had to scrub the barracks with a toothbrush all night and all day long.  The Veteran specifically noted that the location of his stressful incidents occurred in Germany from 1982 to 1983 and in Fort Benning and Fort Lewis from 1982 to 1985.  This is inconsistent with his assertions that his stressful incidents occurred in Beirut and Grenada, because it is reasonable to conclude that if he believed that his stressful incidents occurred in Beirut and Grenada in 1983, he would have indicated that on the May 2009 PTSD Statement.
         
Thus, the Board finds that the Veteran's statements with respect to alleged incidents in Beirut and Grenada are not credible.  His attempts to relate the origin of his symptoms and psychiatric disability to a stressful event, or a combination of stressful events during service are simply not persuasive.  

The fact that the November 2016 VA examiner diagnosed PTSD based on the Veteran's alleged in-service stressors does not verify occurrence.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App 128, 142 (1997).  It is now well established that information from a Veteran which is merely transcribed by a medical professional still amounts only to a statement from the Veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that an opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).

Therefore, the evidence preponderates against finding that the alleged in-service stressors actually occurred.  Absent credible corroborating evidence that the claimed in-service stressor actually occurred, the claimant cannot meet the criteria for service connection for PTSD.  

The Board must also consider the Veteran's own opinion that he has a lumbar spine disorder, a cervical spine disorder, a respiratory disorder, a cardiac disorder, and PTSD related to active service.  In this case, the Board does not find him competent to provide an opinion regarding diagnosis and etiology as these are questions that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  



ORDER

New and material evidence having been received, the claim for service connection for a spinal injury is reopened.

Entitlement to service connection for a chronic lumbar spine disability is denied.

Entitlement to service connection for a chronic cervical spine disability is denied.

Entitlement service connection for a chronic respiratory disability is denied. 

Entitlement to service connection for a chronic cardiac disability is denied. 

Entitlement service connection for posttraumatic stress disorder (PTSD) is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

With respect to the issue of entitlement service connection for an acquired psychiatric disability other than PTSD, as noted above, in October 2015, the Board remanded the case for additional development, to include scheduling the Veteran for a psychiatric examination to address the nature and etiology of any current psychiatric disorders.  The Board directed that as to each and every psychiatric disorder diagnosed either on examination or in the record, the examiner must opine whether it was at least as likely as not that the disability was related to service.  The VA examiner provided an opinion with respect to the PTSD but did not provide an opinion as to the other psychiatric disorders of record.   Further development is required in view of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA by a psychiatrist or psychologist who has not been involved in this case previously, if possible.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all chronic psychiatric disorders since the Veteran filed his claim in May 2009 and for each disorder identified, provide an opinion as to whether it is at least as likely as not that any such disorder had its onset in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any psychiatric disorder was caused or aggravated by the Veteran's service-connected disability (right knee strain and left knee osteoarthritis meniscal tear). 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


